Citation Nr: 0732931	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-29 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1962. 

This case comes before the Board of Veteran Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which denied service connection for tinnitus and bilateral 
hearing loss.  The veteran only appealed the issue of 
entitlement to service connection for tinnitus.  It appears 
as though the veteran's claim was temporarily brokered to the 
RO in San Diego, California, as personnel in that office 
drafted the September 2004 rating decision.  Nonetheless, the 
agency of original jurisdiction (AOJ) is the Honolulu, 
Hawaii, RO.

The issue of entitlement to service connection for tinnitus 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to 
service connection for tinnitus on the merits.  

The veteran stated in his appeal to the Board, dated in 
September 2005, that he complained of loud ringing in his 
ears while in service and his complaint was dismissed by an 
attending corpsman.  The veteran stated that according to the 
corpsman, "the condition didn't warrant examination by a 
medical officer" nor did it merit an incident report.  He 
also stated in the October 2004 notice of disagreement, that 
while in service he was exposed to live ammunition and 
experienced ringing in his ears as a result of the bombs 
which were detonated around him.  In the veteran's claim 
dated February 2004, he acknowledges that he has never seen a 
doctor for the ringing in his ears which began in July 1962, 
but has experienced the ringing since service.  The veteran's 
DD-214 shows that he was awarded a Rifle Sharpshooter Badge 
and a Pistol Marksman Badge.  The veteran is competent to 
report symptoms of ringing in the ears and a continuity of 
service.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles . Principi, 16 Vet. App. 370 (2002).  The veteran's 
statement of continuity of symptomatology since service can 
serve to satisfy the requirement for competent evidence that 
the disability may be associated with service.  See Duenas, 
supra. 

The Board notes that a VA medical examination has not been 
conducted nor has a VA medical opinion been obtained with 
respect to the veteran's claim.  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  In this case, the record 
suggests that the veteran was exposed to noise from 
ammunitions firing while in service and there is lay evidence 
that the veteran has ringing in his ears while in service and 
continuity of symptoms since service.  See Duenas, supra.  As 
the veteran is allowed to submit lay testimony as to his 
symptoms, there is sufficient evidence of tinnitus to merit a 
VA examination.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the tinnitus.  The veteran's 
VA claims folder must be made available 
to the examiner for review in connection 
with the examination.

The examiner should report if the veteran 
currently has a diagnosis of tinnitus.  
If a diagnosis is identified, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
disability first manifested during the 
veteran's period of service or is 
medically related to disease or injury in 
service.  The examiner should provide a 
rationale for the opinion.

2.  Then, readjudicate the issue on 
appeal.  If all the desired benefits are 
not granted, a supplemental statement of 
the case should be furnished to the 
veteran and his representative.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

